Citation Nr: 0701276	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-24 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 20 percent for residuals of a partial Achilles tendon 
tear, right heel, with status post-surgical repair and a 
scar. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel
INTRODUCTION

The veteran had active service from October 2001 to October 
2002.  The veteran filed his initial claim in January 2003.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken in October 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, IL, 
which granted service connection and assigned a 10 percent 
rating for Achilles tendonitis, right heel, effective October 
5, 2002.

During the course of the current appeal, the VARO assigned 
and later extended a 100 percent rating for post-surgical 
convalescence pursuant to 38 C.F.R. § 4.30, from October 31, 
2003 to May 1, 2004, and increased the schedular rating 
assigned both from the initial grant in October 2002 and 
after the convalescent period to 20 percent under Diagnostic 
Code 5024-5271.

Although the veteran's representative once suggested that the 
convalescent period should or might be extended, it is 
unclear as to whether that was addressed in the extension of 
2 more months, and/or whether the veteran is now seeking a 
further extension of his 100 percent convalescent rating, but 
this should be clarified.

Further, in correspondence received from the veteran in March 
2004, in his oral testimony [See Tr. at 8-9], and in various 
clinical reports, an issue of entitlement to service 
connection for a back disorder on a secondary basis has been 
raised.  This has not been and should be addressed by the 
VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's residuals of a partial Achilles tendon tear, 
right heel, with status post-surgical repair and a scar are 
currently rated as 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024-5271 on the basis of limitation of 
motion.  This is the highest evaluation available under that 
Code 5271 based upon limitation of motion.  However, higher 
evaluations are available for severe foot injuries or loss of 
use of the foot under 38 C.F.R. § 4.71a, Code 5284; or on the 
basis of ankylosis of the ankle under Code 5270.  The veteran 
has not been apprised of these provisions.

In this regard, the evidence submitted at the time of the 
hearing shows a degree of severity that is difficult to 
equate with the most recent VA examination findings.  And at 
the hearing, the veteran indicated that he had been seen by 
one or more private care-givers, records from who are not 
apparently in the file.  In the event that the evidence in 
any case shows that the condition has or may have worsened, a 
veteran is entitled to a new examination.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v Bown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).

The Board further notes that the veteran has a surgical scar 
as a result of the operative care for his right ankle 
disability and there is some medical evidence to indicate 
that the scar is symptomatic.  For instance, on VA evaluation 
in December 2004, report from which was received and VARO 
consideration waived by the veteran at the hearing, the 
examiner noted that the veteran was found to be "extremely 
tender to palpation" at the right Achilles scar region.  
However, in SOC and SSOC's, he has never been provided with 
the criteria for rating such a scar.  

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002).  

Under the old criteria, a 10 percent rating may be assigned 
for scars which are superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

Under the revised regulations, Diagnostic Code 7802 
pertaining to scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: Area or 
areas of 144 square inches (929 sq. cm.) or greater warrant a 
10 percent rating.  Diagnostic Code 7803, scars, superficial, 
unstable warrant a 10 percent rating.  Diagnostic Code 7804, 
scars, superficial, painful on examination warrant a 10 
percent rating.  Diagnostic Code 7805, scars, other, will be 
rated based on limitation of function of affected part.  In 
general, a 10 percent evaluation is the highest schedular 
evaluation available under either version of Diagnostic Code 
7805.

In view of the foregoing, the Board must remand the case for 
the VARO to address the scar issue, to include providing all 
due process in that regard.

Moreover there is the potential consideration of 
extraschedular basis for rating the disability, an issue 
raised on repeated occasions by the veteran and his 
representative.  See 38 C.F.R. § 3.321(b)(1)

Specifically, throughout the file, there is clinical evidence 
with regard to the veteran's ongoing pain in the right ankle 
and how the pain and his limited motions have impacted his 
ability to work.  To summarize his allegations, a clinical 
note in May 2005 was to the effect that the veteran continued 
to work as long as he could.  He described his pre- and post-
surgical problems with the ankle.  The examiner opined that 
he had difficulties with walking, community and work 
activities.  The veteran has also repeatedly alleged that he 
is unable to walk on any uneven surfaces.

In his sworn testimony and in written correspondence the 
veteran has indicated that he continues to be significantly 
impaired from an industrial standpoint by his ankle.  
Specifically, he testified that after the right ankle 
surgery, he was either casted or on a walker and told to stay 
off of the leg for 5 months or so.  Tr. at 3.  Prior to that 
time he had been working as a Manager at the Chicago Harbor 
Transit Authority (CTA).  Tr. at 3-4.  He said that after he 
was placed under doctors' restrictions he lost his job 
because he could not walk long distances, could not climb or 
bend, and was unable to work as he had at the rail yards, 
walking underneath the track and climbing up and down on the 
trains.  Tr. at 4.  

Even when he went back to work, he was still on restrictions 
to include no climbing, walking or lifting, from his civilian 
physician.  Tr. at 5.  He described his situation when he 
went back to work and said that he eventually got fired 
because he was unable to do what was required (even with 
accommodation which he alleges was not fulfilled as required 
by law by his employer and about which he brought a legal 
action of some sort).  Tr. at 6 et seq.  The veteran further 
testified that he was out of work completely thereafter for 2 
years (Tr. at 8) and that at the time of the hearing, he had 
missed two VA appointments due to the new job.  Tr. at 10.  
He reported that he had had to take a significant cut in pay 
(i.e., about $20 an hour plus bonus money he did not get) to 
accept the new job, in which he sat all day.  Tr. 11, 12-13.  
He had worked for the CTA for 26 years and needed 5 more 
years to retire on full benefits which he also lost.  Tr. at 
13.

It is the Board's judgment that the RO must contact the 
veteran to determine if he has any additional evidence that 
is relevant to the question of whether his post-operative 
residuals of right ankle surgery have caused marked 
interference with employment (e.g., records and/or a 
statement from employer).  Following completion of the above 
development and the readjudication of the claims on appeal, 
the RO must refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an extraschedular evaluation for the 
veteran's service-connected post-operative residuals of a 
right and a left inguinal hernia.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.

Accordingly, the case is REMANDED for the following action:

1  The AMC/RO should ensure that all 
notification and development actions 
required by VCAA are fully satisfied.  The 
RO must provide the veteran written 
notification specific to his claims under 
all pertinent criteria to entitlement to 
an increased rating for (a) post-operative 
residuals of right ankle disability, 

(b) the associated scar; 

(c) any impact these may have or have had 
in the past on his ability to work 
(including statements from fellow workers, 
family members, employers, and the 
governmental agency(ies) which handled his 
claims and/or any possible settlement 
related to the termination of the CTA 
employment, etc., as to the impact of his 
disability on his prior, longstanding CTA 
job, his period of subsequent 
unemployment, and/or his current 
employment).  

The veteran should further be requested to 
submit all evidence in his possession that 
pertains to his claim.  

2.  Complete VA and private treatment 
records for his right ankle and scar since 
2002, which are not now in the file should 
be acquired and attached to the claims 
file.  

He should be asked to identify and provide 
release for any private records.  And VA 
should assist the veteran in obtaining any 
records which are not in his possession.

3.  The veteran should be reexamined by VA 
to determine the current severity of his 
service-connected residuals of a partial 
Achilles tendon tear, right heel, status 
post-surgical repair with an associated 
scar.  The examiner should provide a 
complete description of the scar and 
specifically note whether ankylosis of the 
right ankle joint is present.  Any tests 
or studies deemed necessary should be 
undertaken.

4.  After completing any additional 
development deemed necessary, the RO 
should refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of whether an extraschedular 
evaluation is warranted for the veteran's 
service-connected residuals of a partial 
Achilles tendon tear, right heel, status 
post-surgical repair with an associated 
scar.  See 38 C.F.R. § 3.321(b)(1) (2006).

5.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a Supplemental Statement of the Case, 
which must contain notice of all relevant 
action taken on the claim, to include all 
pertinent regulations, including the 
former and current criteria for rating 
scars, and a summary of any evidence added 
to the record since the last SSOC.  A 
reasonable period of time for a response 
should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WIILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


